Name: Regulation (EEC) No 37/70 of the Commission of 9 January 1970 on determining the origin of essential spare parts for use with any piece of equipment, machine, apparatus or vehicle dispatched beforehand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Article 2 For the purposes of this Regulation Whereas the second paragraph of Article 7 of that Regulation provides that the circumstances in which the presumption of origin referred to in the first paragraph of that Article will also apply to essential spare parts for use with any piece of equipment, machine, apparatus or vehicle dispatched beforehand shall be determined in accordance with the procedure laid down in paragraph 14; ( a ) 'pieces of equipment, machines, apparatus or vehicles ' means goods listed as such in Sections XVI, XVII and XVIII of the Common Customs Tariff; (b ) 'essential spare parts ' means parts which at the same time :  are components without which the proper operation of the goods referred to in (a ) which have been dispatched beforehand cannot be ensured;  are characteristic of those goods ;  are intended for their normal maintenance and to replace parts of the same kind which are damaged or have become unserviceable , Whereas it ¢ is necessary to determine those circumstances ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on Origin ; 1 OJ No L 148, 28.6.1968, p. 1 . Official Journal of the European Communities 3 10.1.70 Official Journal of the European Communities No L 7/6 REGULATION (EEC) No 37/70 OF THE COMMISSION of 9 January 1970 on determining the origin of essential spare parts for use with any piece of equipment, machine, apparatus or vehicle dispatched beforehand THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 802/68 1 of 27 June 1968 on the common definition of the concept of the origin of goods, and in particular the second paragraph of Article 7 thereof; 1 . Essential spare parts for use with any piece of equipment, machine, apparatus or vehicle dispatched beforehand shall be deemed to have the same origin as that piece of equipment, machine, apparatus or vehicle subject to the conditions prescribed by this Regulation being satisfied . 2. The presumption of origin referred to in the preceding paragraph shall only be accepted :  if it is necessary, for importation into the country of destination; andWhereas the first paragraph of Article 7 of Regulation (EEC) No 802/68 provides that the accessories, spare parts or tools delivered with any piece of equipment, machine, apparatus or vehicle which form part of its standard equipment shall 'be deemed to have the same origin as that piece of equipment, machine, apparatus or vehicle ;  if the use of the said essential spare parts at the production stage of the piece of equipment, machine, apparatus or vehicle concerned would not have prevented the piece of equipment, machine, apparatus or vehicle from having Community origin or that of the country . of manufacture. 4 Official Journal of the European Communities Article 3 Article 5 , In order to ensure application of the rules laid down in this Regulation, the competent authorities may require additional proof, in particular :  production of the invoice or a copy of the invoice relating to the piece of equipment, machine, apparatus or vehicle dispatched beforehand ;  the contract or 'a copy of the contract or any other document showing that delivery is being effected as part of the normal maintenance service. When application is made for a certificate of origin for essential spare parts within the meaning of Article 2, that certificate and the application relating thereto must include in the 'description of goods' column a declaration by the party concerned that the - goods mentioned therein are intended for the normal maintenance of a piece , of equipment, machine , apparatus or vehicle which has been dispatched beforehand, together with the exact particulars of the said piece of equipment, machine, apparatus or vehicle. Moreover, the party concerned shall , as far as possible, give the references for the certificate of origin ( issuing authority,, number and date of certificate) under cover of which the piece of equipment, machine, apparatus or vehicle for the maintenance of which the parts are intended was dispatched . Article 6 This Regulation shall enter into force on 1 February 1970 . . . This Regulation shall be binding in its entirety and directly applicable in all Member States . Article 4 Done at Brussels, 9 January 1970 . For the Commission The President Jean REY Where the origin of essential spare parts within the meaning of Article 2 must be proved on importation by the production of a certificate of origin , the certificate must include the particulars referred to in Article 3 .